     Case 1:20-cv-01539-AWI-SKO Document 36 Filed 02/03/21 Page 1 of 4
 1    XAVIER BECERRA
      Attorney General of California
 2    SARA J. DRAKE
      Senior Assistant Attorney General
 3    WILLIAM P. TORNGREN
      Supervising Deputy Attorney General
 4    COLIN A. WOOD
      Deputy Attorney General
 5    State Bar No. 267539
      TIMOTHY M. MUSCAT
 6    Deputy Attorney General
      State Bar No. 148944
 7     1300 I Street, Suite 125
       P.O. Box 944255
 8     Sacramento, CA 94244-2550
       Telephone: (916) 210-7779
 9     Fax: (916) 323-2319
       E-mail: Timothy.Muscat@doj.ca.gov
10    Attorneys for Defendants
11

12                               UNITED STATES DISTRICT COURT

13                              EASTERN DISTRICT OF CALIFORNIA

14

15   BEAR RIVER BAND OF ROHNERVILLE                           Case No.: 1:20-cv-01539-AWI-SKO
     RANCHERIA, a federally recognized Indian Tribe,
16                                                            STIPULATION AND ORDER TO
                                   Plaintiff,                 MODIFY SCHEDULING ORDER
17
                    v.                                        (Doc. 35)
18

19   STATE OF CALIFORNIA, and GAVIN NEWSOM                    Action Filed:      August 12, 2020
     IN HIS OFFICIAL CAPACITY AS GOVERNOR
20   OF CALIFORNIA,

21                                 Defendants

22

23          Pursuant to the United States District Court, Eastern District of California Local Rules,
24   Rule 143, George Forman, attorney for plaintiff Bear River Band of Rohnerville Rancheria
25   (Plaintiff), on the one hand, and Timothy M. Muscat, Deputy Attorney General, attorney for
26   defendant Gavin Newsom, in his official capacity as Governor of the State of California, and
27   defendant State of California (collectively, Defendants), on the other hand, stipulate as follows:
28

     STIPULATION AND REQUEST FOR EXTENSION           1       Case No.: 1:20-cv-01539-AWI-SKO
     Case 1:20-cv-01539-AWI-SKO Document 36 Filed 02/03/21 Page 2 of 4
 1          On January 20, 2021, the Court filed the Scheduling Order in this case that established

 2   several due dates, including the filing of a Joint Record of Negotiations (Joint Record) on or

 3   before February 1, 2021. Counsel for Plaintiff prepared an initial Joint Record, and counsel for

 4   Defendants reviewed the initial Joint Record and requested the addition of several documents.

 5   The parties have been diligently working to meet the deadline. However, they want to ensure the

 6   Joint Record accurately reflects the history of negotiations between the parties that has resulted in

 7   a record in excess of 10,000 pages. The parties have requested no prior extension.

 8           The parties jointly request that the court grant leave to file the Joint Record on Monday,

 9   February 8, 2021. This will give the parties sufficient time to finalize the last details of the Joint

10   Record.
11           Granting this stipulation will not impact any other Scheduling Order due date. Under the

12   Scheduling Order, the parties are required to file all dispositive pretrial motions no later than

13   April 30, 2021. Filing the Joint Record on February 8, 2021, will provide the parties with

14   sufficient time to comply with this April 30, 2021 deadline.

15

16

17

18

19

20

21

22

23

24

25

26

27
28

     STIPULATION AND REQUEST FOR EXTENSION             2      Case No.: 1:20-cv-01539-AWI-SKO
     Case 1:20-cv-01539-AWI-SKO Document 36 Filed 02/03/21 Page 3 of 4
 1

 2   Dated: February 1, 2021                      Respectfully submitted,

 3
                                                  By: /s/ George Forman
 4                                                       GEORGE FORMAN
                                                         FORMAN & ASSOCIATES
 5                                                       Attorneys for Plaintiff
 6
     Dated: February 1, 2021                      XAVIER BECERRA
 7                                                Attorney General of California
 8                                                SARA J. DRAKE
                                                  Senior Assistant Attorney General
 9                                                WILLIAM P. TORNGREN
                                                  Supervising Deputy Attorney General
10                                                COLIN WOOD
                                                  Deputy Attorney General
11

12
                                                  By:     /s/ Timothy Muscat ______
13                                                        TIMOTHY M. MUSCAT
                                                          Attorneys for Defendants
14

15

16

17                                                ORDER
18         The Court has reviewed the parties’ above Stipulation to Modify Scheduling Order. (Doc.
19   35.) Pursuant to the Scheduling Order (Doc. 34), the “Joint Record of Negotiation” (the “Joint
20   Record”) was to be filed on February 1, 2021, the same day on which the parties filed the
21   present request for extension. Requests for extension are governed by Rule 144 of the Local
22   Rules of the United States District Court, Eastern District of California (“Local Rules”). Local
23   Rule 144(d) explains that “[r]equests for Court-approved extensions brought on the required
24   filing date for the pleading or other document are looked upon with disfavor.” The parties are
25   hereby ADMONISHED that any future requests for extensions of time shall be brought in
26   advance of the required filing date and be supported by good cause under Fed. R. Civ. P.
27   16(b)(4). However, given the parties’ representation that they are working to “ensure the Joint
28   Record accurately reflects the history of negotiations between the parties,” and the fact that the

     STIPULATION AND REQUEST FOR EXTENSION           3      Case No.: 1:20-cv-01539-AWI-SKO
     Case 1:20-cv-01539-AWI-SKO Document 36 Filed 02/03/21 Page 4 of 4
 1    requested extension will not affect any other dates in the Scheduling Order, the Court GRANTS

 2   the parties’ request for an extension.

 3         Accordingly, IT IS HEREBY ORDERED that the parties are granted an extension of

 4   time, up to and including February 8, 2021, to file the Joint Record.

 5
     IT IS SO ORDERED.
 6

 7   Dated:    February 2, 2021                                   /s/   Sheila K. Oberto         .
                                                         UNITED STATES MAGISTRATE JUDGE
 8

 9

10
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27
28

     STIPULATION AND REQUEST FOR EXTENSION           4      Case No.: 1:20-cv-01539-AWI-SKO
